              Case 2:20-cv-00738-TSZ Document 15-1 Filed 06/08/20 Page 1 of 4



 1                                                                       The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                          NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                          [PROPOSED] ORDER GRANTING
19           v.                                             PLAINTIFF’S MOTION FOR LEAVE
20                                                          TO SERVE PROCESS BY
21   DOES 1-20, d/b/a, ANXCHIP.COM,                         ALTERNATIVE MEANS
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,                          Note on Motion Calendar:
24   SXFLASHCARD.COM, TXSWITCH.COM,                         June 26, 2020
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30
31
32          This matter came before the Court on Plaintiff’s Motion for Leave to Serve Process by
33   Alternative Means. The Court, having considered Plaintiff’s submissions, and for good cause
34
35   shown, now orders as follows: Plaintiff’s Motion is GRANTED. Pursuant to Fed. R. Civ. P.
36
37   4(f)(3), Plaintiff shall serve Defendants by sending the Summons and Complaint via email to the
38
39   addresses identified in Attachment A hereto. Plaintiff shall file a declaration attesting to service
40   via email having been completed by ______, 2020.
41
42          Dated: ____________                            ________________________________
43                                                         Honorable Thomas S. Zilly
44                                                         United States District Judge
45


     PROPOSED ORDER - 1                                                GORDON      600 University Street
     No. 2:20-cv-00738                                                  TILDEN     Suite 2915
                                                                       THOMAS      Seattle, WA 98101
                                                                      CORDELL      206.467.6477
              Case 2:20-cv-00738-TSZ Document 15-1 Filed 06/08/20 Page 2 of 4



 1
 2   Presented by:                           Presented by:
 3
 4   GORDON TILDEN THOMAS &                  JENNER & BLOCK LLP
 5   CORDELL LLP
 6
 7     /s/ Michael P. Brown________            /s/ Alison I. Stein_________
 8   Michael Brown, WSBA #45618              Alison I. Stein (Pro Hac Vice)
 9   Michael Rosenberger, WSBA 1730          Cayman C. Mitchell (Pro Hac Vice)*
10   One Union Square                        919 Third Avenue
11   600 University Street, Suite 2915       38th Floor
12   Seattle, WA 98101                       New York, NY 10022
13   Telephone: (206) 467-6477               Telephone: (212) 891-1600
14   mrosenberger@gordontilden.com           Facsimile: (212) 891-1699
15   mbrown@gordontilden.com                 astein@jenner.com
16                                           cmitchell@jenner.com
17
18                                           Christopher S. Lindsay (Pro Hac Vice)
19                                           633 West 5th Street
20                                           Suite 3600
21                                           Los Angeles, CA 90071
22                                           Tel: (213) 239-5100
23                                           clindsay@jenner.com
24
25                                           Attorneys for Plaintiff Nintendo of America Inc.
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41                                           *Admitted only in Massachusetts, not admitted in
42                                           New York. Practicing under the supervision of
43                                           the partnership of Jenner & Block LLP
44
45


     PROPOSED ORDER - 2                                       GORDON    600 University Street
     No. 2:20-cv-00738                                         TILDEN   Suite 2915
                                                              THOMAS    Seattle, WA 98101
                                                             CORDELL    206.467.6477
             Case 2:20-cv-00738-TSZ Document 15-1 Filed 06/08/20 Page 3 of 4



 1                                   ATTACHMENT A
 2
 3
 4    Defendant             Associated Email Addresses
 5    Anxchip.com               sales@anxchip.com
 6    (now Lowbr.com)           admin@anxchip.com
 7                              pw-eef7316e3dab65ef3bf48d017150bd81@privacyguardian.org
 8                              9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
 9                              abuse@cloudflare.com
10                              abuse@namesilo.com
11                              abuse@namecheap.com
12                              support@mail.whoisguard.com
13
14    Axiogame.com                info@axiogame.com
15                                service@wintopay.com
16                                1603813102@qq.com
17                                contact@privacyprotect.org
18                                abuse-contact@publicdomainregistry.com
19
20    Flashcarda.com              admin@falshcarda.com
21    (now Materpl.com)           e2083dfc01a340dcb9cbe4309c2963bc.protect@whoisguard.com
22                                9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
23                                abuse@cloudflare.com
24                                abuse@namecheap.com
                                  support@mail.whoisguard.com
25
26
      Mod3dscards.com             admin@mod3dscard.com
27    (now Brujoon.com)           pierredupont838@yahoo.com
28
                                  yellanna@yahoo.com
29                                pw-9858d211ecf65d5b74c4d6d1d29acc7c@privacyguardian.org
30                                dabdd50dcc9c47c2976c659c23741615.protect@whoisguard.com
31                                abuse@cloudflare.com
32                                abuse@namesilo.com
33                                abuse@namecheap.com
34                                support@mail.whoisguard.com
35
36    Nx-card.com                 admin@nx-card.com
37    (now Agresu.com)            ac5c980a6c414b0e91beecf59852d1aa.protect@whoisguard.com
38                                12508e0218f046f787f411e2a92c8ddc.protect@whoisguard.com
39                                abuse@cloudflare.com
40                                abuse@namecheap.com
41                                support@mail.whoisguard.com
42
43    Sxflashcard.com             spielking@outlook.com
44                                qiumin2019@yeah.net
45                                sxflashcard@vip.163.com


     PROPOSED ORDER - 3                                       GORDON        600 University Street
     No. 2:20-cv-00738                                         TILDEN       Suite 2915
                                                              THOMAS        Seattle, WA 98101
                                                             CORDELL        206.467.6477
             Case 2:20-cv-00738-TSZ Document 15-1 Filed 06/08/20 Page 4 of 4



 1                                sxflashcard@163.com
 2                                sxflashcard.com@domainsbyproxy.com
 3                                abuse@godaddy.com
 4
 5    Txswitch.com                noreply@notice.mailhz.com
 6                                teamxecutersx@163.com
 7                                txswitch.com@domainsbyproxy.com
 8                                abuse@godaddy.com
 9
10    Usachipss.com               admin@usachipss.com
11    (now Nerged.com)            pw-4a6563c6dcb030493c219c6c14125e65@privacyguardian.org
12                                3dc9efc662604c7fa57e2936b15909ed.protect@whoisguard.com
13                                abuse@cloudflare.com
14                                abuse@namesilo.com
15                                abuse@namecheap.com
16                                support@mail.whoisguard.com
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     PROPOSED ORDER - 4                                     GORDON      600 University Street
     No. 2:20-cv-00738                                       TILDEN     Suite 2915
                                                            THOMAS      Seattle, WA 98101
                                                           CORDELL      206.467.6477
